UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 10, 2007 PEREGRINE PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 0-17085 95-3698422 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 14282 Franklin Avenue, Tustin, California 92780 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (714) 508-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14A-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On December 10, 2007, Peregrine Pharmaceuticals, Inc. issued a press release to report the Company’s financial results for the secondquarter ended October31, 2007.A copy of the press release is attached to this current report on Form 8-K as Exhibit 99.1.No additional information is included in this Current Report on Form 8-K. The information included in this Current Report on Form 8-K, including the exhibit hereto, shall not be deemed “filed” for purposes of, nor shall it be deemed incorporated by reference in, any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as expressly set forth by specific reference in such a filing. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits.The following material is filed as an exhibit to this Current Report on Form 8-K: Exhibit Number 99.1Press Release issued December 10, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEREGRINE PHARMACEUTICALS, INC. Date: December 10, 2007 By: /s/Steven W. King Steven W. King President, Chief Executive Officer and Director EXHIBIT INDEX Exhibit NumberDescription 99.1 Press Release issued December 10, 2007
